Case 4:19-cv-00250-ALM-KPJ Document 28 Filed 10/01/19 Page 1 of 6 PageID #: 509



                              IN THE UNITED STATES COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 JENAM TECH, LLC                                      §
                                                      §
 VS.                                                  §      CAUSE NO. 4:19-cv-250 [ALM/KPJ]
                                                      §
 SAMSUNG ELECTRONICS CO., LTD. and                    §      PATENT CASE
 SAMSUNG ELECTRONICS AMERICA, INC.                    §

           PLAINTIFF’S UNOPPOSED MOTION TO STAY CASE DEADLINES

        On September 27, 2019, Plaintiff Jenam Tech, LLC (“Jenam”) informed Defendants

 Samsung Electronics America, Inc., (“SEA”) and Samsung Electronics Co., Ltd. (“SEC”)

 (together “Samsung”) that Jenam will likely be changing counsel, and asked whether Samsung

 would oppose a 30-day stay of this case. Subsequently, Jenam confirmed that it will be changing

 counsel and requests the time to identify and procure new counsel, as well as for new counsel to

 become familiar with the facts and status of this case.

        In discussing the issues, the Parties came to agreement on the following terms:

        1. If acceptable to the Court, all outstanding dates in this matter will be stayed for thirty

            (30) days, up to and including October 31, 2019.

        2. The proposed deadlines contemplated by Appendix B to the Court’s Order Governing

            Proceedings for the above referenced matter [Dkt.25], including but not limited those

            related to the claim construction process, will be extended by at least 30 days from the

            dates dictated by operation of Appendix B.

        3. Where the Court’s Order Governing Proceedings for the above referenced matter

            [Dkt.25] provides in pertinent part that “[A]ny motions to transfer shall be filed no later

            than twenty-one days before the Case Management Conference” (currently scheduled
Case 4:19-cv-00250-ALM-KPJ Document 28 Filed 10/01/19 Page 2 of 6 PageID #: 510



          for October 22, 2019) meaning that such motions would ordinarily be due on October

          1, 2019 [Id. at p. 2], the deadline for Samsung to file any motion to transfer would be

          extended for 30 days, to and including October 31, 2019.

       4. At the end of the 30-day stay period referenced in item #1 above, on October 31, 2019,

          parties will provide a status report to the Court with a proposal on a schedule going

          forward.

       5. The Parties request that the Rule 16 Management Conference currently set for October

          22, 2019, be rescheduled for a date and time convenient to the Court after the parties

          provide the status report referenced in item #4 above. Otherwise, the parties will be

          prepared to discuss the issues at the currently scheduled Rule 16 Management

          Conference on October 22, 2019.
Case 4:19-cv-00250-ALM-KPJ Document 28 Filed 10/01/19 Page 3 of 6 PageID #: 511



        WHEREFORE, Plaintiff Jenam Tech LLC requests that the Court enter the attached order

 approving the parties’ agreement as set forth above.

 Dated: October 1, 2019                                 Respectfully submitted,



                                               By: /s/
                                                   Jeffrey G. Toler
                                                   Texas State Bar No. 24011201
                                                   Benjamin R. Johnson
                                                   Texas State Bar No. 24065495

                                                        TOLER LAW GROUP, PC
                                                        8500 Bluffstone Cove, Suite A201
                                                        Austin, Texas 78759
                                                        Tel. (512) 327-5515
                                                        Fax (512) 327-5575
                                                        jtoler@tlgiplaw.com

                                                        ATTORNEYS FOR PLAINTIFF
                                                        JENAM TECH LLC
Case 4:19-cv-00250-ALM-KPJ Document 28 Filed 10/01/19 Page 4 of 6 PageID #: 512



                             CERTIFICATE OF CONFERENCE

        Plaintiff states that (1) counsel has complied with the meet and confer requirements of

 Local Rule CV-7(h), and (2) Defendant Samsung is unopposed to the relief sought by this

 motion.

                                                     By: /s/ Jeffrey G. Toler
                                                        Jeffrey G. Toler
Case 4:19-cv-00250-ALM-KPJ Document 28 Filed 10/01/19 Page 5 of 6 PageID #: 513



                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel of record

 who have consented to electronic service as this district requires. Local Rule CV-5(a)(3)(A).

 Dated: October 1, 2019                              Respectfully submitted,



                                               By: /s/
                                                   Jeffrey G. Toler
                                                   Texas State Bar No. 24011201
                                                   Benjamin R. Johnson
                                                   Texas State Bar No. 24065495

                                                     TOLER LAW GROUP, PC
                                                     8500 Bluffstone Cove, Suite A201
                                                     Austin, Texas 78759
                                                     Tel. (512) 327-5515
                                                     Fax (512) 327-5575
                                                     jtoler@tlgiplaw.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     JENAM TECH LLC
Case 4:19-cv-00250-ALM-KPJ Document 28 Filed 10/01/19 Page 6 of 6 PageID #: 514



                             IN THE UNITED STATES COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 JENAM TECH, LLC                                    §
                                                    §
 VS.                                                §      CAUSE NO. 4:19-cv-250 [ALM/KPJ]
                                                    §
 SAMSUNG ELECTRONICS CO., LTD. and                  §      PATENT CASE
 SAMSUNG ELECTRONICS AMERICA, INC.                  §

                       [PROPOSED] ORDER GRANTING
          PLAINTIFF’S UNOPPOSED MOTION TO STAY CASE DEADLINES

       The Court has considered Plaintiff Jenam Tech, LLC’s Unopposed Motion for Extension

 of Case Deadlines. The Court GRANTS the motion. Accordingly,

       1. All outstanding dates in this matter will be stayed for thirty (30) days, up to and

           including October 31, 2019.

       2. The proposed deadlines contemplated by Appendix B to the Court’s Order Governing

           Proceedings for the above referenced matter [Dkt.25], including but not limited those

           related to the claim construction process, will be extended by at least 30 days from the

           dates dictated by operation of Appendix B.

       3. The deadline for Samsung to file any motion to transfer will be extended for 30 days,

           to and including October 31, 2019.

       4. At the end of the 30-day stay period referenced in item #1 above, on October 31, 2019,

           the Parties will provide a status report to the Court with a proposal on a schedule going

           forward.

       5. The Rule 16 Management Conference currently set for October 22, 2019, is hereby

           rescheduled for ____________, 2019 at _________ A.M./P.M.
